673 So.2d 986 (1996)
Jackie NETTERVILLE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2008.
District Court of Appeal of Florida, First District.
May 29, 1996.
Steven L. Seliger of Garcia & Seliger, Quincy, for Appellant.
Robert A. Butterworth, Attorney General; Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Jackie Netterville (Netterville) was convicted by a jury of second-degree murder and use of a firearm during the commission of a felony. He appeals the latter judgment and sentence. We affirm his judgment and sentence in all respects, but remand for correction of scrivener's errors in the written judgment. The judgment incorrectly lists second-degree murder as a second-degree felony rather than a first-degree felony punishable by life imprisonment. It also incorrectly refers to section "782.04(01A)," when the correct statutory citation is section 782.04(2), Florida Statutes (1993). The appellant need not be present for correction of these scrivener's errors.
AFFIRMED in part, REMANDED in part.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.